Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about February 9, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts that, if committed by an adult, would constitute robbery in the second degree, grand larceny in the fourth degree (two counts) and criminal possession of stolen property in the fourth and fifth degrees, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly denied defendant’s motion to suppress identification testimony. The showup, conducted in very close temporal and spatial proximity to the crime, was part of an unbroken chain of fast-paced events. Both the use of a showup and the manner in which it was conducted were justified by the exigencies of the case and the interest of prompt identification (see People v Duuvon, 77 NY2d 541 [1991]; People v Love, 57 NY2d 1023, 1024 [1982]). There is no evidence that the identification was influenced by the fact that multiple witnesses arrived at the showup in the same police car (see People v Wilburn, 40 AD3d 508, 509 [2007], lv denied 9 NY3d 883 [2007]). The overall effect of the allegedly suggestive circumstances cited by defendant was not significantly greater than what is inherent in any showup (see People v Gatling, 38 AD3d 239, 240 [2007], lv denied 9 NY3d 865 [2007]). Concur—Friedman, J.P., Sweeny, DeGrasse, Abdus-Salaam and Román, JJ.